Gantt, P. J.
The statement of plaintiff’s evidence is made unusually full, on account of the conclusions we have reached, and to the end that our rulings may be clearly understood.
By reference to the pleadings, it will be seen that the plaintiff sues for injuries received on the twenty-fourth of November, 1882, The defendant, in its answer, pleads a general denial, contributory negligence, and a full settlement and release of damages, on the tenth of March, 1883.
Plaintiff, in his reply, admits the execution of the release, and the receipt of the $300 mentioned in it; but seeks to avoid its effect by charging that the release was obtained by false and fraudulent representations made to him by defendant’s agents. Says he did not read the release, or hear it read, before he signed it; that it was obtained by artifice, deception and fraud practiced upon him by defendant’s agents, and he asks the court to declare the instrument null.
*351The defendant urges many objections to the action of the trial court, but, as in our opinion, the demurrer to the evidence interposed at the close of plaintiff’s case should have been sustained, we shall confine this discussion to an examination of the plaintiff’s evidence, offered in support of his reply, and the giving of the seventh instruction, as prayed by the plaintiff.
The reply admitted the execution of the release and the receipt of the $300 stipulated for, and sought by a general allegation of fraud, without stating any traversable fact constituting the fraud, to avoid the release. There is no allegation of any mental or bodily infirmity which rendered it possible for defendant’s agents to overreach plaintiff. He was not illiterate. He read so much of the release as he cared to read. The usual indicia of unfair and fraudulent settlements are wholly wanting on the face of the pleadings. But, as the court submitted the case to the jury, and gave certain instructions, we will examine the evidence to determine the propriety of giving these instructions, and the submitting of the case to the jury.
Vague, indefinite and general as the charge of fraud is in the reply, it is still more baseless in the evidence offered to support it. The evidence discloses that the plaintiff was a man forty-two years old ; that he could read and write; that he had been employed for a number of years by the defendant; that he had his foot crushed while serving as brakeman, on November 24, 1882. After remaining in the company’s hospital for disabled employes some two or three months, we find him about the first of March, 1883, seeking an interview with Mr. Jones, the claim agent of defendant, and demanding a settlement. There is no pretense that at this time he was in any degree ignorant of the injuries he had received. His foot had been amputated, and he knew then as well as when he commenced his action that he was permanently injured. He sought Jones. It does not appear that any agent or servant of *352the company ever made any effort to get a settlement with. him. His own evidence shows that his claim for damages was exceedingly doubtful.
After Jones had read the report of the accident in which he lost his foot, he made plaintiff an offer of $125. Plaintiff claimed this “was pretty low.” Said he knew Mr. A. W. Dickinson, the superintendent. It appears that Jones made no effort to induce him to accept the $125, but, on the contrary, advised him to go and see Dickinson. He accordingly saw Dickinson, and Dickinson said to him, “ What do you think you ought to have?” To which plaintiff replied, he ought to have $300 for the time lost, and for an artificial foot. Thereupon, Dickinson agreed that Batcher, who superintended defendant’s yards at Carondelet, should employ plaintiff as a watchman, at $45 per month, and authorized Jones to give- him $300 in settlement. Plaintiff carried the letter to Jones, authorizing this settlement. Jones then had his clerk make out the voucher for the $300, and gave it to plaintiff, to go to Poplar street and get his money. Plaintiff took these papers to defendant’s officers on Poplar and Seventh street. When he arrived there, according to his own statement, the clerk, or official who paid him the money, was in a room with a window in it. Through this window he handed plaintiff the voucher to sign. Plaintiff was in a room all to himself, and had this voucher in his own hands. He could read. No one connected with the company had made any statement to him of what it contained. He was told to sign it. It was his duty to read it before signing it, and he will not now be heard to say that he did not, when every oppdrtunity was afforded him to do so. To permit such a rule would unsettle the business affairs of this country. Glenn v. Statler, 42 Iowa, 107; Snider v. Express Co. 63 Mo. 376; Wallace v. Railroad, 25 N. W. Rep. 772; Railroad v. Shay, 82 Pa. St. 198; Greenfield's Est., 2 Harris, 486.
*353He says lie read the lower part only. The portion he signed referred to the account above. That account was on the same half sheet of paper he was signing, and recited that this $300 was in full settlement of his-claim against the defendant, for personal injuries received by a car wheel running over his foot, November 24, 1882. He now says the voucher was folded so he could not see the upper portion. There was no one-in the room to prevent his unfolding it. But how utterly incredible is the suggestion, that this auditor's or treasurer’s clerk should have had any reason for concealing any portion of that voucher! He had not seen Mr. Jones nor Mr. Dickinson. Plaintiff had been intrusted with the vouchers himself. Why should the clerk conceal the matter from plaintiff? How, did this clerk know that Jones or Dickinson was concocting a scheme to swindle plaintiff? Plaintiff received $300, and a position as watchman at $45 per month. This he kept for four years, and only lost it because “he slept on his post of duty.”
The evidence contains not one scintilla of fraud on the part of Jones, Dickinson or the defendant. There is not in it, from beginning to end, one word that justified the trial court in submitting the issue of fraud te a jury. There is nothing in it tending in the remotest degree to impeach the absolute fairness of Jones, the claim agent, or Dickinson, the superintendent. There is nothing on which to base the seventh instruction. It was error to submit the question to the jury at all, and greater error to give the seventh instruction. That instruction, besides having no evidence to support it, was clearly erroneous in permitting the jury to disregard the release, if defendant’s claim agent procured it by “any trick of artifice. ”
This instruction well illustrates the vicious pleading which had stated no substantive fact upon which to hinge the charge of fraud. Of course, as no fraud was specified, when.the court came to instruct, it could not, *354as required by all correct practice, confine plaintiff to the tricks or artifices charged in the petition, but “the jury were given a roving commission” to scent out and find some artifice or trick, whether in the case or not. Such a practice cannot be tolerated.
Finally, instead of the conduct of Jones or Dickinson being subject to criticism for fraud or unfairness, it is due them to say this charge is wholly unfounded, and their conduct was characterized by fairness and kindness to plaintiff throughout. The court should have sustained the demurrer to the evidence. Wallace v. Railroad, 25 N. W: Rep. 772; Penn. Ry. Co. v. Shay, 82 Penn. St. 198; Hinkle v. Railroad, 31 Minn. 434; Brown v. Fagan, 71 Mo. 563; Snider v. Express Co., 63 Mo. 376; Grace v. Adams, 100 Mass. 507; Belger v. Dinsmore, 51 N. Y. 166.
A settlement deliberately sought, as this was by the plaintiff, in which the defendant acquiesced in the very terms plaintiff himself dictated; a settlement recognized for four years by plaintiff and its benefits lost then only by his own misconduct, ought not to be set aside in the courts save upon the most satisfactory evidence.
The law favors the compromise and settlement of disputed claims. “ It is to the interest of the commonwealth that there should be an end to litigation.” If these settlements fairly made and entered into are to be disturbed upon frivolous grounds it will often deter these companies from doing justice to their employes •who have received injuries, for fear of future litigation. A wise policy would dictate that they be encouraged to do justice in these cases outside of the courts, and that their settlements should be sustained when they are just and fair.
In this case plaintiff attempts to bring himself within the rule in the Vautrain case, 78 Mo. 44, by “ claiming payment for services during the time he was incapable of doing any work on account of his injury.” *355Plaintiff had no right to wages as such that he could not earn. If he had been injured by the negligence of defendant he had a cause of action for damages and as-an element of that damage he could show the special damage of loss of wages during the time he was disabled ; but when he claimed for that time alone and for money enough to buy the artificial foot, knowing the full extent of his injuries at the time, he is presumed to have intended thereby to accept this amount in full satisfaction. His cause of action was one and entire. He cannot partition it and sue in separate actions for the different elements that enter into that damage from time to time as it may please his fancy. Hinkle v. Railroad, 31 Minn. 434.
For these reasons, the judgment of the circuit court is reversed.
All concur.